Citation Nr: 0107695	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-00 701	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1939 to 
September 1945.  He had an additional period of active 
military service from March 1946 to September 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 RO decision, which denied the 
veteran's application to reopen a claim of service connection 
for a back disability, to include arthritis.


FINDINGS OF FACT

1.  In a November 1979 decision, the Board denied the 
veteran's claim of service connection for a back disability.

2.  Evidence submitted subsequent to the November 1979 Board 
denial of service connection for a back disability bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
back disability, to include arthritis.


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim of service connection for a back disability has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from December 1939 to 
September 1945.  He had an additional period of active 
service from March 1946 to September 1947.

In May 1944, a flight surgeon indicated that the veteran was 
hospitalized for a period of two days as the result of having 
sustained back and knee injuries during a parachute jump over 
water.  Occasional pain on exertion was noted.

According to a notation in the veteran's service records in 
May 1944, while in service, the veteran was in an airplane 
that was forced to ditch into the English Channel on the way 
to Florennes, Belgium.  The diagnosis was exposure.

According to a report in the veteran's service medical 
records dated in September 1944, the veteran sustained a back 
injury in May 1944.  

On a report dated in December 1944, there was a notation 
indicating the veteran had injured his back in May 1944.  It 
was noted there were no objective findings and that the 
veteran's right leg was slightly short.

On a medical report dated in February 1945, the veteran 
related he had hurt his back in May 1944 after having bailed 
out of his aircraft.  

In September 1945, the veteran underwent a separation 
examination.  It was noted the veteran had a strain to his 
lumbar region, which was accidentally incurred in a parachute 
jump into water, in May 1944.  On physical examination it was 
reported there were no musculoskeletal defects.

The veteran filed a claim of service connection for a lumbar 
strain at the time of his separation from service in 1945. 

By an October 1945 RO decision, service connection for 
residuals of a lumbar strain was denied.  It was noted that 
the veteran's records were incomplete.

In July 1966, the veteran filed a claim of service connection 
for a back disability to include arthritis.

During the month of July 1966, the RO received a written 
statement from Dr. R.E.S., M.D.  The physician reported 
having examined the veteran in May 1962.  According to the 
physician, the veteran had complaints of low back pain and 
right knee pain.  The veteran stated his condition was the 
result of injuries he received in service.  

Also received during the same month, was a letter dated in 
January 1965 from A.G.T., D.O.  He reported having treated 
the veteran for partial dislocation of his 4th and 5th lumbar 
vertebrae and left sacroiliac joint in 1952.  He related that 
the veteran gave a history of having injured his lower back 
when he hit the water after parachuting from his airplane, 
while in service.

Lastly, in July 1966, a representative of the veteran's 
employer, D.W.P. submitted a written statement, which 
indicated that the veteran had worked for their transfer and 
storage company during the period from September 1950 to May 
1961.  According to D.W.P., the veteran had been able to 
perform his duties as a truckdriver, but at frequent times, 
he had been bothered by right arm and leg stiffness.  

By a May 1968 decision, service connection for a back 
disability, to include arthritis was denied.

In January 1978 the veteran filed an application to reopen 
his claim of service connection for a back and hip 
disability. 

A letter dated in December 1977, was received from a foreman 
of the transfer company the veteran had worked for in 1950.  
The foreman related the veteran had had constant pain caused 
by problems with his back and legs.

In March 1978, the veteran underwent a VA examination.  At 
this time he gave a clinical history wherein, he indicated 
that he had injured his back in 1944 as the result of a 
parachute jump.  It was noted that no surgery was performed.  
According to the veteran, he has had left leg pain and left 
hip pain, which was aching with a feeling of numbness in the 
left leg to the middle of the foot.  He had some sharp pains 
six years ago, but this has not been a major component 
recently.  The examining physician's reported diagnosis 
indicated the veteran had recurrent lumbosacral strain with 
superimposed probable early osteoarthritis with moderate 
symptomatology.  The examiner who reviewed x-rays of the 
veteran's lumbar spine gave an impression of minimal 
degenerative lumbar spine changes.  The examiner ruled out 
arthritis and noted that there were no comparison studies.

By a June 1978 RO decision, service connection for a back 
disability was denied.

In April 1979, the veteran and his wife testified in support 
of the veteran's claim of service connection for a back and 
hip disorder.  It was emphasized that there was evidence of 
the veteran's back injury incurred as the result of his 
parachute jump over water in service.  The veteran described 
in detail how he injured his back when he struck the water.  
The veteran related he had always had trouble with his back 
since he incurred his injury in service.  The veteran's wife 
also related details in support the veteran's claim.  

In November 1979, the Board denied service connection for a 
back disability.  

In December 1998, the veteran filed an application to reopen 
a claim of service connection for a back disability to 
include arthritis. Evidence submitted subsequent to this 
decision is summarized below.

An examination report dated September 1999, indicates the 
veteran was examined by Dr. R.B.B., M.D. for several 
complaints to include, intermittent low back pain, neck pain, 
left knee pain and right shoulder pain.  It was noted that 
the veteran related his medical history of having sustained a 
lumbar injury as the result of a plane crash during World War 
II.  A review of the veteran's lumbar spine x-ray revealed 
the veteran has diffuse osteophytes.  Good joint space was 
also noted.  The veteran's diagnosis was cervical and lumbar 
osteoarthritis and degenerative joint disease.

In an October 1999 statement Dr. R.B.B., M.D. indicated that, 
in his opinion, "it is just as likely as not," that the 
veteran's back condition was caused by his plane crash.


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Service connection may also be granted for arthritis if such 
is shown to be manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In November 1979, the Board issued a final decision wherein, 
the veteran's claim of service connection for a back 
disability was denied.  The November 1979 Board decision is 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the Board rendered its decision in November 1979, it 
primarily considered the veteran's service medical records.  
In May 1944, a flight surgeon indicated the veteran was 
hospitalized for a period of two days as the result of having 
sustained back and knee injuries during a parachute jump over 
water.  At that time, occasional pain on exertion was noted.  
Subsequent treatment reports dated in September 1944 and 
December 1944, made reference to the veteran's same back 
injury.  Lastly, at the time of the veteran's separation 
examination in 1945, it was again noted that the veteran had 
a strain to his lumbar region, which was accidentally 
incurred in a parachute jump into water.  However, on 
physical examination, it was reported that the veteran had no 
musculoskeletal defects.

The Board also considered various written statements, which 
were submitted in reference to corroborating the veteran's 
in-service back injury.

Since the Board rendered its decision in November 1979, 
medical evidence from the veteran's current physician has 
been added to the record, including an examination report 
dated in September 1999, and a medical statement dated in 
October 1999.  Based on the veteran's examination report, the 
veteran was shown to have lumbar osteoarthritis.  Shortly 
thereafter, in October 1999, the same examining physician 
opined that "it is just as likely as not," that the 
veteran's back condition was caused by his plane crash in 
service.  The referenced statement, coupled with the 
examination report is clearly suggestive of a link between 
the veteran's current back disability to include arthritis 
and his first period of active military service.  In other 
words, the September 1999 examination report and the October 
1999 statement are new and material evidence, and therefore 
sufficient to reopen the veteran's claim of service 
connection for a back disability to include arthritis.

As new and material evidence has been presented, the 
veteran's claim must be considered in light of all the 
evidence, both old and new.



ORDER

The veteran's claim of service connection for a back 
disability to include arthritis is reopened based on the 
submission of new and material evidence.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted.  The next step is to address the question of 
whether service connection is warranted.  In this regard it 
is noted that legislation was enacted in November 2000 which 
repealed the requirement under 38 U.S.C.A. § 5107 that a 
well-grounded claim need be submitted before VA is required 
to assist the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The RO is 
hereby instructed to develop the veteran's claim in 
accordance with these new and binding requirements.

Specifically, the veteran should be afforded a VA 
examination, which addresses the nature and etiology of his 
claimed back disability, to include arthritis.  Green v. 
Derwinski, 1 Vet. App. 121 (1991)

Accordingly, the case is again REMANDED to the RO for the 
following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO should obtain and associate with the 
claims folder all relevant private and VA treatment 
records that have not already been made part of the 
claims folder.

4.  The veteran should be scheduled for 
an orthopedic examination to evaluate the 
nature and etiology of any back 
disability he may have.  The claims 
folder and a copy of the Board's remand 
must be made available to the examiner 
for review prior to the examination.  All 
findings should be reported in detail.  
The examiner should provide an answer to 
the following questions:

a.  Does the veteran have a back 
disability, including arthritis?

b.  The examiner should state a medical 
opinion as to the time of onset of each 
back disability the veteran has.

c.  Is it at least as likely as not that 
any back disability is a result of a 
disease or injury the veteran had in 
service, particularly including his back 
injury, which he says he incurred in 1944 
as the result of a parachute jump into 
the water.  The response must take into 
account the veteran's assertion that his 
arthritis is the result of his prolonged 
immersion in cold water following his 
parachute jump into the English Channel 
in 1944.  If so, please identify what 
type of arthritis is attributable to 
service and what joints are affected.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should readjudicate the claim 
of service connection for a back 
disability to include arthritis.  The 
entire claims file must be reviewed prior 
to any adjudicatory action.  If the claim 
is denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence, including all medical evidence 
and statements added to the claims folder 
since the last statement of the case), 
and given an opportunity to respond, 
before the case is returned to the Board.


After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


